EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Lawson (Reg. No. 58,890) on July 20, 2021.
The application has been amended as follows: 

	In claim 1, the following text should be erased from lines 6-7 (beginning with the second-to-last word in line 6): “wherein the assessment model is determined based on at least one user preference”.

	In claim 14, the first line should be changed as follows: “The computing system of claim [[11]] 1, wherein the one or more”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, within a system and/or a computer-implemented method for automatically determining an assessment model from a plurality of available assessment models for disease staging (see claims 1 and 15) and a system updatable and used for disease staging (see claim 22), a software-implemented measurement tool that provides distinct colors for a portion of the measurement tool’s segment that does not meet a first set of assessment rules associated with a selected assessment model.
The amendments to the claims presented in the response dated April 20, 2021 overcome the previously applied rejections under 35 USC 101 (see Office action dated January 22, 2021 for reason that claim 15 overcame this rejection at that time; for which those reasons apply now to the other claims).  The amendments submitted by the Applicant and this Examiner’s Amendment overcome the previously applied 35 USC 112(a) and 112(b) rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799